DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of steam purge inlets must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32 (FIG. 2).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12" and "10" (in paragraph 67) have both been used to designate valve body, "62" and "12" (in paragraph 55, 59) have both been used to designate bonnet, and "46" and "62" (in paragraph 65) have both been used to designate resilient member.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both valve and valve body (in paragraph 67), “12” has been used to designate both valve body and bonnet (in paragraph 55, 59), “14” has been used to designate both ball and ball stem (in paragraph 59), and “62” has been used to designate both bonnet and resilient member (in paragraph 65).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “semi-trunnion arrangement” where it is unclear from the reading of the claim what is meant by something being “semi” (in other words, is the trunnion actually a trunnion or not?);
Claim 1 recites “ the bonnet and body” in line 9, there is improper antecedent basis for each term; 
Claim 8 recites the limitation "a ball outlet" in line 6.  It is unclear if this ball outlet is the same ball outlet introduced in line 5.  Appropriate correction is needed.  For purposes of examination, the ball outlet will be interpreted as the same ball outlet previously introduced.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stunkard (U.S. Patent 4,637,421).
Regarding claim 18, Stunkard discloses a method of servicing a coker switch valve, comprising:
(a) removing a valve bonnet 26 from a main valve body 12;
(b) removing each of a plurality of outlet valve seat assemblies 48 and of resilient members 110 from the main valve body, wherein the removal comprises:
(i) orienting a ball outlet (56 at side 18) of the flow control element towards one of a like plurality of body outlets 18 formed in the main valve body (Col. 16 ln 13-14);
(ii) removing the respective resilient member from a lower portion of a respective outlet seat recess formed in the main valve body (Col. 16 ln 22-34);
(iii) disengaging the respective outlet valve seat assembly from a flow control element 54 (Col. 16 ln 22-34);
(iv) removing the respective outlet valve seat assembly from the lower portion of the respective outlet seat recess (Col. 16 ln 22-34); and
(v) repeating steps (i) to (iv) for each additional valve body outlet (Col. 16 ln 34-36);
(c) removing the flow control element from the main body (Col. 16 ln 36-38); and
(d) optionally removing the inlet sleeve assembly from the main body (Col. 16 ln 36-42).
Regarding claim 19, Stunkard discloses the removal steps (a) to (c) are conducted in-line while the valve remains attached to process piping at end connections at the body inlet and at one or more body outlets (FIG. 1-3; Col. 16 ln 5-56).
Regarding claim 20, Stunkard discloses the removing of the resilient member from the main body comprises:
(I) providing a resilient member removal tool 122 comprising a bottom appendage dimensioned to fit into the lower portion of the outlet seat recess 118/120 between the main body and the resilient member, and a selectively retractable/extendable portion (end of 122) dimensioned to extend away from a face of the tool to engage an inner edge of the resilient member after the tool is inserted into position between the resilient member and the main body (Col. 16 ln 22-34);
(II) inserting the bottom appendage of the resilient member removal tool into the U-shaped recess (FIG. 3) between the resilient member and the main body until the extendable portion of the resilient member removal tool is positioned to engage the inner edge of a corresponding resilient member;
(III) actuating the tool to extend the extendable portion towards the center of the valve (FIG. 3) away from the face of tool in an amount sufficient to engage the inner edge of the resilient member, and
(IV) removing the tool from the U-shaped recess together with the resilient member (FIG. 3; Col. 16 ln 5-56).

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kacal (U.S. Patent 4,175,577).
Regarding claim 21, Kacal discloses a tool 90 for removal of a resilient member 30/32 from a coker switch valve comprising (1) a valve body 12 comprising a body inlet 20 coaxial to a first axis and a body outlet 22 each oriented at an angle transverse to the first axis; (2) a spherical flow control element 34 disposed within a cavity 24 of the valve body in a sealed semi-trunnion arrangement to support the spherical flow control element; (3) wherein the valve body comprises a lower main body 12 sealingly engaged with an upper bonnet 16; (4) a lower part of a respective outlet seat recess formed in the lower main body of the valve; (5) an upper part of the respective outlet seat recess formed in the bonnet; (6) wherein the bonnet and body together bias a respective one of the resilient members to load the seat, maintaining alignment of the ball and equalizing stresses, independently of end connection loads; the tool comprising:
an elongated member 90 having a bottom appendage 102A dimensioned to fit into the lower portion of the outlet seat recess between the main body and the resilient member (FIG 5), and a selectively retractable/extendable portion 102B dimensioned to extend away from a face of the tool to engage an inner edge of the resilient member after the tool is inserted into position between the resilient member and the main body (FIG. 5, 8-10; Col. 3 ln 48-Col. 4 ln 39).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Norris (U.S. Patent 7,506,664) in view of Kindersley (U.S. Patent 10,400,900), in further view of Corbin (U.S. Patent 4,685,488).
Regarding claim 1, Norris discloses a multiport valve 10, comprising:
a valve body 12 comprising a body inlet 18 coaxial to a first axis 40 and a plurality of body outlets (20, 22, 24) each oriented at an angle transverse to the first axis;
a flow control element 14 disposed within a cavity 26 of the valve body in a sealed semi- trunnion arrangement to support the flow control element;
wherein the valve body comprises a lower main body 12 sealingly engaged with an upper bonnet (top of housing 12 acts as a bonnet but is not a separate element);
wherein the bonnet and body together maintain alignment of the ball and equalizing stresses, independently of end connection loads (FIG. 1, 2, 4, 5, 6; Col. 3 ln 22-Col. 4 ln 29).
Norris is silent regarding the flow control element being spherical, and 
a lower part of a respective outlet seat recess formed in the lower main body of the valve;
an upper part of the respective outlet seat recess formed in the bonnet;
wherein the bonnet and body together bias a respective resilient member to load the seat.
However, Kindersley teaches a spherical flow control element 32 positioned within a separate valve body 104 and bonnet 37 which are sealingly engaged to each other (FIG. 6A, 6B; Col. 6 ln 59-Col. 7 ln 4).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Norris, by making the flow control element spherical and positioning the flow control element between a separate valve body and bonnet, as taught by Kindersley, for the purpose of using less material to make the flow control element than that needed for a cylindrical element, and to provide a means for easy access to the components inside the valve body should they need replacement or repair.
Furthermore, Corbin teaches a lower part of a respective outlet seat recess (accommodating lower 56) formed in the lower main body 12 of the valve 10;
an upper part of the respective outlet seat recess (accommodating upper 56) formed in the bonnet (vertically extending portion of 12 and 90);
wherein the bonnet and body together bias a respective resilient member 68 to load the seat 56 (FIG. 1, 2; Col. 3 ln 4-Col. 4 ln 12).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Norris, by adding a biasing member between the bonnet and the valve body to bias the now spherical flow control element against the lower valve seat, as taught by Corbin, for the purpose of creating a sealed relationship between the flow control element and the valve body to assure proper utilization of the valve.
Regarding claim 2, Norris, as modified above, discloses the claimed invention substantially as
claimed, as set forth above for claim 1.
Norris/Corbin further teaches the resilient member comprises a Belleville resilient member (Corbin 70) (Corbin FIG. 1, 2; Col. 4 ln 28-41).
Regarding claim 7, Norris, as modified above, discloses the claimed invention substantially as
claimed, as set forth above for claim 1.
Norris/Kindersley further teaches following removal of the bonnet and the resilient members, there is sufficient space in the respective seat recess to remove the respective valve seat (Norris FIG. 1 applying the modification of the separate bonnet and addition of the resilient member, the necessary room being evidenced by the top cutaway view of FIG. 2).

Claims 3-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Norris  in view of Kindersley, in further view of Corbin, in further view of Murdock (U.S. Patent Publication 2007/0068584).
Regarding claim 3, Norris, as modified above, discloses the claimed invention substantially as
claimed, as set forth above for claim 1.
Norris is silent regarding an outlet of the spherical flow control element has a larger bore than an inlet of the spherical flow control element.
However, Murdock teaches a multiport valve with a spherical flow control element with an inlet and an outlet, the inlet and the outlet being of various diameters (FIG. 6, 7; Paragraph 29).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Norris, by making the outlet bore of the spherical flow control element larger than the inlet bore of the spherical flow control element, as taught by Corbin, for the purpose of achieve the desired overall flow characteristics of the fluid passing through the valve.  Additionally, it is observed that the relative diameter sizes of the inlet and outlets of the spherical flow control element is a result effective variable because varying the size of the diameter will affect the fluid flow properties and characteristics in a known manner.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to manipulate the relative diameter sizes of the inlet and outlets of the spherical flow control element, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 4, Norris, as modified above, discloses the claimed invention substantially as
claimed, as set forth above for claim 3.
Norris/Murdock further teaches the spherical flow control element outlet has an area at least 50% larger than the spherical flow control element inlet (Murdock Paragraph 29).
Regarding claim 8, Norris discloses a multiport valve 10, comprising:
a valve body 12 comprising a body inlet 18 coaxial to a first axis 40 and a plurality of body outlets (20, 22, 24) each oriented at an angle transverse to the first axis;
a flow control element 14 disposed within a cavity 26 of the valve body in a sealed semi- trunnion arrangement to support the flow control element;
wherein the valve body comprises a lower main body 12 sealingly engaged with an upper bonnet (top of housing 12 acts as a bonnet but is not a separate element);
wherein the bonnet and body together maintain alignment of the ball and equalizing stresses, independently of end connection loads (FIG. 1, 2, 4, 5, 6; Col. 3 ln 22-Col. 4 ln 29).
Norris is silent regarding the flow control element being spherical, 
the ball outlet area being larger than the ball inlet area, and 
a lower part of a respective outlet seat recess formed in the lower main body of the valve;
an upper part of the respective outlet seat recess formed in the bonnet;
wherein the bonnet and body together bias a respective resilient member to load the seat.
However, Kindersley teaches a spherical flow control element 32 positioned within a separate valve body 104 and bonnet 37 which are sealingly engaged to each other (FIG. 6A, 6B; Col. 6 ln 59-Col. 7 ln 4).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Norris, by making the flow control element spherical and positioning the flow control element between a separate valve body and bonnet, as taught by Kindersley, for the purpose of using less material to make the flow control element than that needed for a cylindrical element, and to provide a means for easy access to the components inside the valve body should they need replacement or repair.
Furthermore, Corbin teaches a lower part of a respective outlet seat recess (accommodating lower 56) formed in the lower main body 12 of the valve 10;
an upper part of the respective outlet seat recess (accommodating upper 56) formed in the bonnet (vertically extending portion of 12 and 90);
wherein the bonnet and body together bias a respective resilient member 68 to load the seat 56 (FIG. 1, 2; Col. 3 ln 4-Col. 4 ln 12).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Norris, by adding a biasing member between the bonnet and the valve body to bias the now spherical flow control element against the lower valve seat, as taught by Corbin, for the purpose of creating a sealed relationship between the flow control element and the valve body to assure proper utilization of the valve.
However, Murdock teaches a multiport valve with a spherical flow control element with an inlet and an outlet, the inlet and the outlet being of various diameters (FIG. 6, 7; Paragraph 29).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Norris, by making the outlet bore of the spherical flow control element larger than the inlet bore of the spherical flow control element, as taught by Corbin, for the purpose of achieve the desired overall flow characteristics of the fluid passing through the valve.  Additionally, it is observed that the relative diameter sizes of the inlet and outlets of the spherical flow control element is a result effective variable because varying the size of the diameter will affect the fluid flow properties and characteristics in a known manner.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to manipulate the relative diameter sizes of the inlet and outlets of the spherical flow control element, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
Therefore, regarding claim 8, the Norris, as modified above, teaches a valve that would necessarily perform method of operating a coker switch valve, comprising the steps of:
(a) providing a coker switch valve comprising a valve body (Norris 12) comprising a body inlet (Norris 18) coaxial to a first axis (Norris 40) and a plurality of body outlets (Norris 20, 22, 24) each oriented at an angle transverse to the first axis, wherein the flow control element (Kindersley 32) has a ball inlet (Kindersley 46) radially arranged about the first axis, a ball outlet (Kindersley 43) radially arranged about the transverse angle, and is rotatable about the first axis to selectively align a ball outlet with each of the plurality of body outlets separately, wherein the ball outlet has a ball outlet area larger than a ball inlet area of the ball inlet (Murdock Paragraph 29);
(b) aligning the ball outlet with a first one of the valve body outlets (Norris FIG. 2) for supply of process media exclusively through the valve body inlet, the ball inlet, the ball outlet and the first valve body outlet;
(c) rotating the flow control element to overlap the ball outlet with portions of the first and a second one of the valve body outlets (Norris during the rotation from the orientation of FIG. 2 to FIG. 4, the inlet is communication through both outlets 20 and 22) for supply of process media exclusively through the valve body inlet, the ball inlet, the ball outlet and the first and second valve body outlets; and
(d) aligning the ball outlet with the second valve body outlet (Norris FIG. 4) for supply of process media exclusively through the valve body inlet, the ball inlet, the ball outlet and the second valve body outlet.
Regarding claim 9, Norris, as modified above, discloses the claimed invention substantially as
claimed, as set forth above for claim 8.
Norris/Murdock further teaches the ball outlet area is at least 50% larger than the ball inlet area(Murdock Paragraph 29).
Regarding claim 10, Norris, as modified above, discloses the claimed invention substantially as
claimed, as set forth above for claim 8.
Norris further discloses 1) continuously supplying steam to a plurality of steam purge inlets (interpreted as the inlet (Norris 18) to a cavity (Norris 26) of the valve body;
(2) rotating the flow control element to switch alignment of the ball outlet from the first body outlet (Norris FIG. 2) to the second body outlet (Norris FIG. 4) while maintaining the steam supply;
(3) continuously flowing process media through the coker switch valve while rotating the flow control element in step (2); and
(4) draining steam and process media from the cavity after the alignment switching in step (2) (all the fluid within cavity 26 empties through the outlets) (Norris FIG. 2, 4; Col. 4 ln 45-54, Col. 6 ln 1-58).
Regarding claim 11, Norris, as modified above, discloses the claimed invention substantially as
claimed, as set forth above for claim 10.
Norris further discloses the process media flow in step (3) is maintained at a substantially constant rate immediately before, during, and immediately after the alignment switching in step (2) (Norris FIG. 2, 4; Col. 4 ln 45-54, Col. 6 ln 1-58).
Regarding claim 12, Norris, as modified above, discloses the claimed invention substantially as
claimed, as set forth above for claim 11.
Norris further discloses a volume of the steam flow to the steam purge inlets other than during alignment switching in step (2) is limited to incidental leakage into process media (Norris FIG. 2, 4; Col. 4 ln 45-54).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Norris  in view of Kindersley, in further view of Corbin, in further view of Murdock, in even further view of Priese (U.S. Patent 4,253,640).
Regarding claim 5, Norris, as modified above, discloses the claimed invention substantially as
claimed, as set forth above for claim 4.
Norris is silent regarding the body outlets have a cross-sectional flow area tapering down from adjacent to the flow control element to an end connection.
However, Priese teaches the body outlets 19/20 have a cross-sectional flow area tapering down from adjacent to the flow control element 12 to an end connection (FIG. 1, 2; Col. 2 ln 46-Col. 3 ln 42).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Norris, by tapering the body outlets downward, as taught by Priese, for the purpose of orienting the inlet and outlets in a manner necessary to fit into different spaces.
Regarding claim 6, Norris, as modified above, discloses the claimed invention substantially as
claimed, as set forth above for claim 45
Norris/Priese further teaches the cross-sectional flow area of the body outlets matches the ball outlet area adjacent to the flow control element and matches the ball inlet area at the end connections (Priese FIG. 1, 2).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stunkard in view of Storzinger (U.S. Patent 4,158,369).
Regarding claim 13, Stunkard discloses a method to assemble a coker switch valve, comprising the sequential steps of:
(a) inserting an inlet sleeve assembly 72 into engagement with a main valve body 12 about a valve body inlet 16, a lower part of a plurality of outlet seat recesses (36, 38) formed in the main valve body;
(b) inserting a flow control element 54 into the main valve body to engage the inlet sleeve assembly, the flow control element comprising a ball inlet (56 at side 16) and a ball outlet (56 at side 18);
(c) inserting respective ones of outlet valve seat assemblies 48 and resilient members 110 into the respective lower part of the outlet seat recesses; and
(d) engaging a bonnet 26 with the main valve body, wherein an upper part of the plurality of outlet seat recesses is formed in the bonnet, wherein the bonnet biases the upper portions of the resilient members against the respective upper portions of the outlet seat assemblies (FIG. 1, 2; Col. 15 ln 9-Col. 16 ln 3).
Stunkard is silent regarding the ball inlet is larger than the ball outlet.
However, Storzinger teaches a flow control element 14 has a larger ball outlet (at 15) than ball inlet (at 26’) (FIG. 3; Col. 2 ln 40-51).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stunkard, by making the ball outlet larger than the ball inlet, as taught by Storzinger, for the purpose of creating the desired flow characteristics while limiting the amount of knocking and wear on the components downstream of the ball inlet.
Regarding claim 14, Stunkard, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 13.
Stunkard further discloses each insertion in step (c) comprises:
(i) orienting the ball outlet towards one of the body outlets (Col. 15 ln 30-32);
(ii) inserting one of the outlet valve seat assemblies into the lower part of the respective outlet seat recess (Col. 15 ln 32-38);
(iii) sliding the respective outlet valve seat assembly into engagement with the flow control element (Col. 15 ln 38-46); and
(iv) inserting one of the resilient members into the lower part of the respective outlet seat recess to bias a respective lower portion of the outlet seat assembly against the flow control element (Col. 15 ln 38-46); and 
(v) repeating steps (i) to (iv) for each additional body outlet (Col. 15 ln 46-49) (FIG. 1, 2; Col. 15 ln 30-49).
Regarding claim 15, Stunkard, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14.
Stunkard further discloses aligning alignment ribs 124 of the bonnet with alignment guideways 24 formed in the main valve body, wherein the alignment guideways and the lower portions of the outlet seat recesses define a U shape (FIG. 2).
Regarding claim 16, Stunkard, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14.
Stunkard further discloses inserting a valve stem 58 extending from the flow control element through an opening 60 through the bonnet (FIG. 1; Col. 15 ln 51-Col. 16 ln 3).
Regarding claim 17, Stunkard, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14.
Stunkard further discloses connecting the valve to process piping via flanged end connections (21, 22) integral to the valve body, wherein the end connections are uncoupled from the outlet valve seat assemblies (FIG. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753